Title: From Thomas Boylston Adams to William Smith Shaw, 5 September 1805
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
5th: September 1805

Next Monday (the 9th: currt) the Court of Sessions sit at Concord for the County of Middlesex—I have made a draft of a petition to be presented for a Committee to be appointed to appraise damages for the proprietors of Medford farm—Can you go there and present it—if not I will send it to my friend Danl. Adams of Hopkinton as I cannot go myself on account of its being so near last of service for Norfolk—
Answer if you please—
T B A—